Citation Nr: 0503959	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for deep venous thrombosis 
of the right popliteal vein with antithrombin III deficiency 
of the right leg, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from March 1975 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for deep venous thrombosis of the right 
popliteal vein.  By decision dated in May 2001, the Board 
remanded the case to the RO for additional development of the 
record.  Following receipt of the requested action, the Board 
denied the claim for an increased rating in a decision dated 
in October 2002.  He filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated April 17, 2003, granted a Joint Motion for Remand 
(Joint Motion) and vacated the Board's October 2002 
determination.  By decision in November 2003, the Board again 
remanded the case to the RO for due process and further 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

The Board construes various statements by the veteran to be a 
claim for a total rating based on individual unemployability 
due to service-connected disability.  Since this matter was 
not developed or certified for appeal, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's deep venous thrombosis of the right 
popliteal vein is manifested by minimal edema and reflux of 
the greater saphenous vein.

2.  There is no clinical evidence of recurrence of the deep 
venous thrombosis, and recent VA examination disclosed no 
venous stasis ulcerations or varicosities.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for deep 
venous thrombosis of the right popliteal vein with 
antithrombin III deficiency of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA and 
private medical records and the reports of VA examinations.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

A 30 percent evaluation has remained in effect for the 
veteran's service-connected thrombophlebitis since September 
1979, when it was assigned by the RO in a February 1980 
rating decision.  The veteran submitted a claim for an 
increased rating for his right leg disability in August 1999.

The veteran was afforded an examination by the VA in 
September 1999.  He reported that he was not on Coumadin.  He 
stated that he had occasional swelling of the right leg and 
that he wore compression hose occasionally.  An examination 
revealed no visible or palpable varicose veins.  There were 
no ulcers, edema, stasis dermatitis, hyperpigmentation or 
eczema of the skin.  There was no calf tenderness.  Homan's 
sign was negative.  Prothrombin time was normal; INR was 
normal; anti-thrombin III level was normal; and venous 
Doppler results of the lower extremities were normal.  The 
diagnoses were history of recurrent deep venous thrombosis of 
the right calf veins, status post anticoagulation, with no 
recurrence since 1977; and normal anti-thrombin III levels.  

Another VA examination was conducted in July 2002.  It was 
noted that the veteran's claims folder and medical records 
were reviewed in conjunction with the examination.  The 
veteran denied any recurrent deep venous thrombosis of the 
right lower extremity since 1979.  He related that he had 
chronic swelling of the right lower leg and a dull pain in 
the leg, especially after prolonged standing and walking.  It 
was noted that the symptoms were relieved by lying down on 
the bed and keeping the right leg elevated.  The veteran 
reported that he had been using Jobst stockings to the right 
lower extremity on and off.  There was no recurrent 
cellulitis or chronic ulcers or gangrene.  No recent 
thrombophlebitis was reported.  

On examination of the extremities, there was no cyanosis or 
clubbing.  Minimal edema of the legs was present.  There were 
a few varicose veins present in the lower extremities, but no 
chronic venostasis changes.  Homan's sign was negative on the 
right.  Peripheral pulsations were fairly well felt and 
equal.  The right foot was warm, with no bruits.  No 
cellulitis or chronic ulcers were present.  The veteran was 
not wearing Jobst stockings.  No obvious swelling of the 
right lower leg was present.  The circumference of the right 
mid calf was 1 cm more than that on the left calf.  No calf 
muscle tenderness was noted.  The examiner indicated that the 
veteran was having diffuse bony tenderness, especially over 
both shins.  He also had minimal swelling and tenderness of 
both knee and ankle joints.  The veteran walked with a cane 
and had minimal limping with the right lower extremity.  PT 
and PTT were in the normal range.  A Venous Doppler of the 
lower extremities was negative.  Deep venous thrombosis of 
both lower extremities was noted.  

The diagnoses were recurrent deep venous thrombosis of the 
right lower extremity, from 1976 to 1979, secondary to 
antithrombin III deficiency, treated and improved; and 
postphlebitic syndrome of the right lower extremity with 
subjective complaints of swelling and pain of the right lower 
leg after prolonged standing and walking.  It was indicated 
that the veteran was no on long-term anticoagulation and 
there was no inferior vena cava Greenfield filter placement.  
It was further noted that the current examination revealed no 
clinical evidence of deep venous thrombosis and that a venous 
Doppler in February 2002 showed no deep venous thrombosis.  
The examiner also indicated that the veteran had been using 
Jobst stockings on and off.  He added that there had been no 
recurrent thrombophlebitis for the previous several years.  
Finally, the examiner stated that it was his opinion that the 
veteran's current lower extremity diffuse bony and joint 
pains were more likely related to his other medical problems, 
including arthritis and osteoporosis.  He added that the 
chronic swelling and dull pain of the right lower extremity 
after prolonged standing and waling were likely related to 
the veteran's service-connected post-phlebitic syndrome.

A VA examination of the arteries and veins was again 
conducted in July 2004.  The veteran described symptoms that 
were consistent with postphlebitic syndrome and no new 
symptoms were reported.  He complained of worsening pain in 
the right leg.  It was indicated that he had mild edema that 
was relieved with extremity elevation.  It was noted that he 
had used compression hose in the past, but that he had 
difficulty keeping new stockings with renewed prescriptions.  
He was treating the condition with elevation in between 
periods of his standing and attempts at daily living.  The 
veteran maintained that the leg pain was disrupting his 
ability to even stand for more than twenty minutes.  On 
examination the veins had evidence of reflux in the greater 
saphenous vein with palpable thrill at the saphenofemoral 
junction.  There were no significant varicosities in the 
right leg or evidence of venous stasis ulcerations.  The 
circumference was 33 cm on the left and 34.5 cm on the right.  
The diagnosis was postphlebitic syndrome with worsening 
symptoms over the previous thirty years.  It was noted that 
it was expected that the condition would worsen over time.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions:  
A 60 percent evaluation will be assigned with persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 30 percent evidence is assignable for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  Note: When phlebitis is present in both lower 
extremities or both upper extremities, apply bilateral 
factor.  Diagnostic Code 7121 (as in effect prior to January 
12, 1998).  

A 60 percent evaluation may be assigned for post-phlebitic 
syndrome of any etiology with the following findings 
attributed to venous disease:  persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 40 percent evaluation may be 
assigned with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  Diagnostic 
Code 7121 (effective January 12, 1998).

A 40 percent evaluation may be assigned for varicose veins 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  Diagnostic Code 7120 
(effective January 12, 1998).

As noted above, a 30 percent rating has remained in effect 
for the veteran's service-connected thrombophlebitis for more 
than 25 years.  It was assigned pursuant to the Diagnostic 
Code that was amended effective January 12, 1998.  Since he 
filed his claim for an increased rating for his right leg 
disability in August 1999, the provisions that became 
effective in January 1998 apply to this claim. 

The veteran has been afforded three VA examinations during 
the course of his appeal to evaluate the severity of his 
right leg thrombophlebitis.  The only abnormal findings 
recorded on these examinations are slight swelling, evidence 
of reflux in the greater saphenous vein and a palpable thrill 
at the saphenofemoral junction.  Otherwise, there is no 
evidence of ulcers or eczema.  Indeed, following the most 
recent VA examination, conducted in July 2004, it was 
specifically noted that there were no varicosities or 
evidence of venous stasis ulceration.  

In order to assign a higher rating for thrombophlebitis, the 
evidence must demonstrate that there is persistent edema and 
stasis pigmentation or eczema.  These findings have not been 
documented by the clinical findings of record.  The Board 
acknowledges that the Joint Motion directed that it consider 
Diagnostic Code 7120.  It is noted that the criteria for a 
higher rating under this Diagnostic Code are exactly the same 
as required under Diagnostic Code 7121.  Accordingly, the 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's statements 
regarding the severity of his service-connected right leg 
thrombophlebitis.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
higher rating for thrombophlebitis of the right leg.


ORDER

An increased rating for deep venous thrombosis of the right 
popliteal vein with antithrombin II deficiency of the right 
leg is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


